IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                  NO. WR-84,143-01


                        EX PARTE TRAVIS BOOE, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 07-CR-4383-H IN THE 347TH DISTRICT COURT
                          FROM NUECES COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, ___

S.W.3d ___, No. WR-82,101-01, 2015 WL 6518272 (Tex. Crim. App. Oct. 28, 2015).




FILED:   December 16, 2015
DO NOT PUBLISH